Exhibit 10.1
 
 
 
PNAT MAMMOTH NOTE NUMBER 2
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIDLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION,
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
 
 
CONVERTIBLE PROMISSORY NOTE
DUE NINE MONTHS AFTER ISSUANCE DATE
 
OF
 
PURA NATURALS, INC.
 
Issuance Date: July 14, 2017
Original Principal Amount: $300,000
Original Issue Discount: $330,000 (Original Issue Discount and Fees)
 
This NOTE ("Note") is one of a duly authorized issue of Promissory Notes of PURA
NATURALS, INC. a corporation duly organized and existing under the laws of the
State of Colorado (the "Company"),
 
FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Mammoth
Corporation or its assigns or successors-in-interest ("Holder") up to the
principal sum of Three Hundred Thirty Thousand Dollars (U.S. $330,000), which
principal amount shall include any commission paid by the Company, together with
all accrued but unpaid interest thereon, if any, Due Nine Months after the
Issuance Date, to the extent such principal amount and interest has not been
repaid or converted into the Company's Common Stock, $0.00 I par value per share
(the "Common Stock"), in accordance with the terms hereof. Interest on the
unpaid principal balance hereof shall not accrue, except as otherwise provided
herein, during the term of this note, unless an uncured default occurs, at which
time Interest on this Note shall accrue daily commencing on the date of the
uncured default and shall be computed on the basis of a 36S-day year and actual
days elapsed and shall be payable in accordance with Section 1 hereof
Notwithstanding anything contained herein, this Note shall bear interest on the
due and unpaid Principal Amount from and after the occurrence and during the
continuance of an Event of Default pursuant to Section 4(a) at the rate (the
"Default Rate") equal to the lower of eighteen (18%) per annum or the highest
rate permitted by law. Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to unpaid
interest and fees and any remaining amount to principal.
 
All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by a bank certified
check. This Note may not be prepaid in whole or in part except as otherwise
provided herein. Whenever any amount expressed to be due by the terms of this
Note is due on any day which is not a Business Day (as defined below), the same
shall instead be due on the next succeeding day which is a Business Day.
 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 
 
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
"Bankruptcy Event' means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company or any subsidiary
thereof; (b) there is commenced against the Company or any subsidiary any such
case or proceeding that is not dismissed within 60 days after commencement; (c)
the Company is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 60 days; (e) the Company
makes a general assignment for the benefit of creditors; (f) the Company fails
to pay, or states that it is unable to payor is unable to pay, its debts
generally as they become due; (g) the Company calls a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or (h) the Company, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 
"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
"Change in Control Transaction" will be deemed to exist if (I) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any "going private"
transaction under Rule l3e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule l3e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section l3(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially owns or is
deemed to beneficially own (as described in Rule l3d-3 under the Exchange Act
without regard to the 60-day exercise period) in excess of35% of the Company's
voting power, (iii) there is a replacement of more than one-half of the members
of the Company's Board of Directors which is not approved by those individuals
who are members of the Company's Board of Directors on the date thereof, (iv) in
one or a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (I), (ii), (iii) or (iv) above.


"Conversion Ratio" means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.
 
 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 


 
"Conversion Price" shall equal 65% of the Market Price.
 
"Conversion Shares" means the shares delivered pursuant to a Conversion Notice
 
"Convertible Securities" means any convertible securities, to exchange for
shares of Common Stock.
 
"Equity Conditions" shall mean (i) the resale of all Underlying Shares is
covered by an effective registration statement which is not subject to any
suspension or stop order (with a current and deliverable prospectus that is not
subject at the time to any blackout or similar circumstance) or permitted
pursuant to an exemption including pursuant to Rule 144(b)(1) under the
Securities Act.
 
"Exchange Ad" shall mean the Securities Exchange Act of 1934, as amended.
 
"Market Price" shall equal the low trade of the Common Stock for any Trading
Day(s) during the Pricing Period.
 
"Pricing Period" shall mean the thirty trading days preceding the date of the
applicable conversion notice. The Pricing Period will be extended to the date
the Conversion Shares are Delivered, in the event the Conversion Shares are not
delivered on the same date as the Conversion Notice. Delivered shall mean the
date the shares clear deposit into Holder's brokerage account, which shall be
the date Holder is able to trade the shares free from restrictions of any kind
including by the Holder's Brokerage fume, DTC, Issuer or Issuer's Transfer Agent
(the "Extended Pricing Period"). Extending the pricing period will not adjust
the number of shares delivered but will adjust the, market price, conversion
price and the amount the note is reduced as a result of the conversion, and will
be memorialized by and Amended Conversion Notice, which will be submitted to the
Issuer by the Holder, if applicable.
 
"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
"Principal Market" shall mean the OTC Markets or such other principal market or
exchange on which the Common Stock is quoted for trading.
                                                                                                           
"Securities Ad' shall mean the Securities Act of 1933, as amended.
 
"Trading Day" shall mean a day on which there is trading on the Principal
Market.
 
"Underlying Shares" means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof
 
The following terms and conditions shall apply to this Note:
 
 
 
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
 


 
 
Section 1. Payments.


(a) Interest Payments. As long as a default does not occur, further Interest
shall not accrue on the remaining unconverted principal balance of this Note
("Interest Amount").


 
Section 2. Conversion.


(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Current
Principal Amount under this Restated Note in whole or in part by delivering to
the Company a fully executed notice of conversion in the form of conversion
notice attached hereto as Exhibit A (the "Conversion Notice"), which may be
transmitted by facsimile or email. Notwithstanding anything to the contrary
herein, this Note and the outstanding Principal Amount hereunder shall not be
convertible into Common Stock to the extent that such conversion would result in
the Holder hereof exceeding the limitations contained in, or otherwise violating
the provisions of, Section 2(I) below.


(b) Common Stock Issuance upon Conversion.


(i) Conversion Date Procedures. Upon conversion of this Note pursuant to Section
2(a) above, the outstanding Current Principal Amount of the Restated Note
elected to be converted hereunder shall be converted into such number of fully
paid, validly issued and non-assessable shares of Common Stock, free of any
liens, claims and encumbrances and without any restrictions or legends (provided
the shares are registered or an exemption from registration is available with
the Company providing a legal opinion), as is detained by dividing the amount of
the Current outstanding Principal Amount of this Restated Note being converted
by the then applicable Conversion Price:


For example, a $40,000 conversion amount with a Conversion Price of$0.25 would
be entitled to 160,000 conversion shares ($40,000/$0.25).
 
The Company shall pay holder liquidated damages in the event holder does not
receive free trading shares after a conversion notice has been sent. The
Liquidated Damages are not a penalty but are designed to set and limit damages,
which are uncertain and cannot be known at this time. The damages will be the
greater of: (I) 100% of the outstanding Principal Amount of the Notes held by
the Holder (plus all accrued and unpaid interest, if any); (2) the product of(A)
the average of the 20 highest closing prices at any time up to the date a
judgment is entered by the Court times the number of shares that would be
delivered antedate of the default if the entire note were converted using the
thirty days preceding the date of the default as the Pricing Period.
 
(ii) Delivery. The Company will deliver to the Holder not later than three (7)
Calendar Days after the Conversion Date, shares (which certificate(s) shall be
free of restrictive legends and trading restrictions) (provided the shares are
registered or an exemption from registration is available with the Company
providing a legal opinion) representing the number of shares of Common Stock
being acquired upon the conversion of this Note via Deposits and Withdrawal at
Custodian (DWAC), if possible and unrestricted certificates if the shares cannot
be sent via DWAC. If in the case of any conversion hereunder, such shares are
not delivered to the
 
 
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 
 
Holder by the third Trading Day after the Conversion Date, the Holder shall be
entitled by written notice to the Company at any time on or before its receipt
of such shares, to rescind such conversion, in which event the Company shall
immediately return this Note tendered for conversion. If the Company fails to
deliver to the Holder such shares pursuant to this Section 2 of this Agreement
(free of any restrictions on transfer or legends) (provided the shares are
registered or an exemption from registration is available with the Company
providing a legal opinion) in accordance herewith, prior to the fifth Trading
Day after the Conversion Date, the Company note shall be in default.
 
(iii) Surrender a/Note Not Required. The date of any Conversion Notice hereunder
and any Payment Date shall be referred to herein as the "Conversion Date". If
the Holder is converting less than all of the outstanding Principal Amount
hereunder pursuant to a Conversion Notice, the Company shall promptly deliver to
the Holder (but no later than five Trading Days after the Conversion Date) a
Note for such outstanding Principal Amount as has not been converted if this
Note has been surrendered to the Company for partial conversion. The Holder
shall not be required to physically surrender this Note to the Company upon any
conversion hereunder unless the full outstanding Principal Amount represented by
this Note is being converted or repaid. The Holder and the Company shall
maintain records showing the outstanding Principal Amount so converted and
repaid and the dates of such conversions or repayments or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon each such conversion or repayment.
 
(c) Conversion Price Adjustments.


(i) Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.


As used herein, the Affected Conversion Prices (each an "Affected Conversion
Price") shall refer to: (i) the Conversion Price, and (ii) each reported lowest
closing bid price occurring on any Trading Day included in the period used for
determining the Conversion Price, which Trading Day occurred before the record
date in the case of events referred to in clause (A) of this subparagraph
3(c)(I) and before the effective date in the case of the events referred to in
clauses (B) and (C) of this subparagraph 3(c)(I).
 
(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then
 
(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then
 
 
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
 
concurrently with such distributions to holders of Common Stock, the Company
shall distribute to holders of the Notes the amount of such indebtedness,
assets, cash or rights or warrants which the holders of Notes would have
received had all their Notes been converted into Common Stock at the Conversion
Price immediately prior to the record date for such distribution.
 
(iii) Rounding of Adjustments. All calculations under this Section 3 or Section
I shall be made to 4 decimal places for dollar amounts or the nearest 1/1 Dot of
a share, as the case may be.


(iv) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(I), (ii) or (iii) above, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.


(v) Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option,
convert this Note, in whole or in part, at the Conversion Price into the shares
of stock and other securities, cash and/or property receivable upon or deemed to
be held by holders of Common Stock following such Change in Control Transaction,
and the Holder shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the Common Stock of the Company
into which this Note could have been converted immediately prior to such Change
in Control Transaction would have been entitled if such conversion were
permitted, subject to such further applicable adjustments set forth in this
Section 3. The terms of any such Change in Control Transaction shall include
such terms so as to continue to give to the Holders the right to receive the
amount of securities, cash and/or property upon any conversion or redemption
following such Change in Control Transaction to which a holder of the number of
shares of Common Stock deliverable upon such conversion would have been entitled
in such Change in Control Transaction, and interest payable hereunder shall be
in cash or such new securities and/or property, at the Holder's option. This
provision shall similarly apply to successive reclassifications, consolidations,
mergers, sales, transfers or share exchanges.


(vi) Notice of Certain Events. If:
 
A.   the Company shall declare a dividend (or any other distribution) on its
Common Stock; or
 
B.   the Company shall declare a special non recurring cash dividend on or a
redemption of its Common Stock; or
 
C.   the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or
 
D.   the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or
 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 
 
 
E.   the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;
 
then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.


(d) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, not less than such number of shares of Common Stock as shall (subject to
any additional requirements of the Company as to reservation of such shares set
forth in the Exchange Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock). The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, he duly authorized, validly
issued, fully paid, nonassessable and freely tradeable.


(e) No Fractions. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock at
such time. If the Company elects not, or is unable, to make such a cash payment,
the Holder shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock, rounded to the nearest whole share of
common stock.


(f) Charges. Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.
 
 


Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------



 
(g) Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company's principal executive offices.


(h) Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by facsimile, by email, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Exchange Agreement. Any and
all notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile or email, upon receipt if received on a
Business Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day
following such receipt if received on a Business Day after 5:00 p.m. (Eastern
Time) or (iii) upon receipt, when deposited with a nationally recognized
overnight courier service.


(i) Conversion Limitation. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon conversion pursuant to the terms hereof shall not exceed a number that,
when added to the total number of shares of Common Stock deemed beneficially
owned by such Holder (other than by virtue of the ownership of securities or
rights to acquire securities (including the Notes) that have limitations on the
Holder's right to convert, exercise or purchase similar to the limitation set
forth herein), together with all shares of Common Stock deemed beneficially
owned at such time (other than by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) by the holder's
"affiliates" at such time (as defined in Rule 144 of the Act) ("Aggregation
Parties") that would be aggregated for purposes of determining whether a group
under Section 13(d) of the Securities Exchange Act of 1934 as amended, exists,
would exceed 9.9% of the total issued and outstanding shares of the Common Stock
(the "Restricted Ownership Percentage"), unless the company becomes obligated to
file periodic reports with the SEC, in which case the Restricted Ownership
Percentage shall be 4.9%.


Section 3. Defaults and Remedies.


(a) Events of Default. An "Event of Default" is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 business days after
the due date thereof; (ii) a default in the timely issuance of Underlying Shares
upon and in accordance with terms hereof, which default continues for five
Business Days after the Company has received written notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the fifth day following the Conversion Date; (iii) failure by the Company for
fifteen (15)
 
 


Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 
 
 
days after written notice has been received by the Company to comply with any
material provision of any of the Notes or the Exchange Agreement (including
without limitation the failure to issue the requisite number of shares of Common
Stock upon conversion hereof and the failure to redeem Notes upon the Holder's
request following a Change in Control Transaction pursuant to Section 3(c)(v);
(iv) a material breach by the Company of its representations or warranties in
the Exchange Agreement,; (v) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company for in excess of $500,000 or for
money borrowed the repayment of which is guaranteed by the Company for in excess
of $500,000, whether such indebtedness or guarantee now exists or shall be
created hereafter; or (vi) if the Company is subject to any Bankruptcy Event.


(b) Remedies. If an Event of Default occurs and is continuing with respect to
any of the notes, the Holder may declare all of the then outstanding Principal
Amount of this note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, without further action
or notice. In the event of such acceleration, the amount due and owing to the
Holder shall be: (I) 120% often outstanding Principal Amount of the Notes held
by the Holder (plus all accrued and unpaid interest, if any).


(i) General.


(c) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.


(d) Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.


(e) Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


(f) Assignment, Etc. The Holder may assign or transfer this Note. The Holder
shall notify the Company of any such assignment or transfer promptly. This Note
shall be binding upon the Company and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.


(g) No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall not operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.
 
 
 


Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------

 
 
(h) Governing Law; Jurisdiction.


(i) Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.


(ii) Jurisdiction. This Note shall be deemed to have been executed in Lake
County, Illinois, the State and County where Holder executes this Note and the
County, from where funds are being sent and to where funds are to be repaid. The
Company and Robert Doherty expressly agree and consent that the Nineteenth
Judicial Circuit in Lake County Illinois or the United States District Court for
the Northern District of Illinois shall have sole jurisdiction of any action
pertaining to this note.


The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
(iii) NO JURY TRIAL. THE COMPANY AND THE LIMITED GUARANTOR HERETO KNOWINGLY AND
VOLUNTARILY WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, OR IN ANY WAY RELATING OR REFERRING TO THIS NOTE.


(i) Replacement Notes. This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same. No service charge will be made for such registration
or exchange. In the event that Holder notifies the Company that this Note has
been lost, stolen or destroyed, a replacement Note identical in all respects to
the original Note (except for registration number and Principal Amount, if
different than that shown on the original Note), shall be issued to the Holder,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with the Note.


(j) Waiver. The Company hereby waives any and all demands of any nature
whatsoever, any and all notices of any nature whatsoever, dishonor, presentment
of any kind whatsoever, and protest odor in connection with the Note or any
Indebtedness.


(k) Limitation on Conversions by Others. The Company agrees that it will not
convert any security into shares of Common Stock of the Company pursuant to any
request by the Former Holder, or any assigns or transferees thereof (persons or
entities receiving an interest in a convertible security from the Former
Holder), after the date of this Note, while a balance remains due and owing
under this Note.
 
 


Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------

 
 
 
 
 
 
(I) Piggyback Registration. If at any time the Company proposes or is required
to register any of its equity securities under the Securities Act or file an
amendment to any registration statement covering any of its securities or if the
company files a Form I-A, Form-S1, Form S-3, or other Registration, (other than
registrations on Form S-4 or Form S-8 or any similar successor forms thereto or
any registration statement contemplated by the Structured Shelf Financing Term
Sheet dated March 16, 2017), the Company shall use commercially reasonable
efforts to cause all shares issuable pursuant to conversions of any Note held by
Holder, to be registered under the Securities Act or included in the offering
with the other securities which the Company at the time proposes to register or
offer. Any registration shall include, if necessary, the filing with the SEC a
post-effective amendment or a supplement to the registration statement filed by
the Company or the prospectus related thereto.  There is no limitation on the
number of such piggyback registrations pursuant to the preceding sentence which
the Company is obligated to effect.
 
 
[Signature page follows]
 
 
 
 

 
 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 
 
 
The Company
PURA NATURALS, INC.


 
By: /s/ Robert Doherty
Name: Robert Doherty
Title:  CEO of Pura Naturals, Inc.






The Holder:
MAMMOTH CORPORATION




By: /s/ Brad Hare
Name: Brad Hare
Title:  President
 
 
 
 
 
 
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Debenture)
 
 
TO:      PURA NATURALS, INC.
 
RE:       PNAT MAMMOTH NOTE NUMBER 2
 
 
 
The undersigned hereby irrevocably elects to convert a portion of the of the
principal amount of the above Debenture into Shares of Common Stock of PURA
NATURALS, INC. , according to the conditions stated therein, as of the
Conversion Date written below. Please note that should the Conversion Price in
effect for this conversion be less than the Par Value ($0.001) of the Company's
Common Stock, the principal reduction resulting from this conversion will be
less than the dollar amount of the conversion as set forth below.
 
 
Conversion Date:
             
Amount to be converted:
 
$
             
Market Price
 
$
             
Conversion Price per share:
 
$
             
Number of shares of Common Stock
       
to be issued:
                 
Amount of Principal Reduced:
 
$
             
Amount of Debenture unconverted:
 
$
             
Please issue the shares of Common
 
Mammoth Corporation
 
Stock in the following name and to
       
the following address:
 
DELIVERY INSTRUCTIONS:
                                         
Issue to:
 
Mammoth Corporation
           
Name:
 
Brad Hare
           
Authorized Signature:
                 
Title:
 
President
           
Phone Number:
 
(847) 540-5044
         
Broker OTC Participant Code:
                 
Account Number:
       



 
 
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------